DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-13 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a filter array located on the light-receiving surface of the TOF sensor integrated circuit, wherein the filter array includes a plurality of pixels, each pixel including: an infrared-transmitting bandpass filter; and one or more visible-light-transmitting bandpass filters located adjacent to the infrared-transmitting bandpass filter.”
Claims 14-19 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "receiving light at a filter array located on a light-receiving surface of a TOF sensor integrated circuit, wherein: the filter array includes an infrared-transmitting bandpass filter and one or more visible-light-transmitting bandpass filters located adjacent to the infrared-transmitting bandpass filter; and the received light includes ambient light and reflected modulated light; transmitting the received light from the filter array to a light- receiving surface of a TOF sensor integrated circuit; generating a photoelectrical signal based on the received light; and based on a phase difference between the photoelectrical signal and the modulated electrical signal, determining a time of flight of the reflected modulated light..”
Claim 20 is not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a filter array located on the light-receiving surface of the time-of- flight sensor integrated circuit, wherein the filter array includes: an infrared-transmitting bandpass filter; and one or more visible-light-transmitting bandpass filters located adjacent to the infrared-transmitting bandpass filter and configured to transmit light selected from the group consisting of red light, green light, blue light, cyan light, yellow light, magenta light, emerald light, and full- visible-spectrum light.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gupta et al. (Patent No. US 10,645,367 B2) discloses systems, methods and media for encoding and decoding signals used in time-of-flight imaging.
Price et al. (Patent No. US 10,425,628 B2) discloses time-of-flight (ToF) 3D depth sensors used virtual and augmented reality (VR/AR) due to their light weight, small form factor, low computation cost and high depth quality.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878